Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 04/01/2022. As directed by the amendment: claim 1-2, 4-9, 11-16 and 18-20 have been amended; claims 3, 10 and 17 have been cancelled and new claims 21-23 are added.  Thus, claims 1-2, 4-9, 11-16, and 18-23 are presently pending in this application.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “circuitry”,  in claims 1, and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al (2014/0263237) in views of Takada et al (2020/0055135).
	For claim 1, Daniel teaches a welding apparatus (abstract) (fig.1 and 4) comprising: a welding power source (110) configured to output current between a consumable electrode (E) and a workpiece (W); and circuitry (116) configured to control the welding power source (110) to perform a sequence of operations that generates an AC waveform (par.16), the sequence of operation including: 
 	outputting a positive peak current (403 as shown in fig.4) from the workpiece (W) to the consumable electrode during a first positive peak period (403 to 405 as shown in fig.4) of the AC waveform (par.22) (par.34, lines 1-10); 
 	outputting a negative peak current (415 as shown in fig.4) from the consumable electrode to the workpiece during a negative peak period (415 to 417 as shown in fig.4) of the AC waveform following the first positive peak period (407 to 413 as shown in fig.4), 
 	outputting a negative base current (411-421 as shown in fig.4) from the consumable electrode to the workpiece during a transition period between the negative peak period (415 as shown in fig.4) and a second positive peak period (403-405 as shown in fig.4) of the AC waveform following the negative peak period (415 as shown in fig.4), an absolute value of the negative peak current (415 as shown in fig.4) being greater than an absolute value of the negative base current (411 as shown in fig.4) (par.34, lines 5-20) (examiner notes that the figure 4 shows the element 412-417 is greater than element 411’-421 as shown in fig.4);  
 	and outputting a positive base current (409’ to 401 as shown in fig.4) from the workpiece to the consumable electrode during the transition period, after outputting the negative base current (411’-421 as shown in fig.4), an absolute value of the positive peak current (403-405 as shown in fig.4) being greater than an absolute value of the positive base current (409’-401 as shown in fig.4) (examiner notes that 403-405 is greater than 409’-401 as shown in fig.4) (par.34, lines 5-20), wherein the circuitry (100 as shown in fig.1) is further configured to control the welding power source (110 as shown in fig.1).

 	

 

    PNG
    media_image1.png
    625
    808
    media_image1.png
    Greyscale
 	Daniel fails to teach wherein a welding droplet is formed at the consumable electrode during the first positive peak period, wherein the welding droplet is transferred from the consumable electrode to the workpiece during the transition period, and to output the negative base current for a longer period of time than the positive base current during the transition period between the negative period and the second positive peak period of the AC waveform.
	Takada teaches, similar welding waveform, wherein a welding droplet is formed at the consumable electrode during the first positive peak period (par.59, lines 1-3, par.135, lines 1-3), wherein the welding droplet is transferred from the consumable electrode to the workpiece during the transition period (par.117, lines 5-10), and to output the negative base current (t4-t5 as shown in fig.10) for a longer period of time than the positive base current (t5-t6 as shown in fig.10) during the transition period between the negative period (Tp as shown in fig.10) and the second positive peak period (t6-t7) of the AC waveform (par.116, lines 3-10) (examiner notes that t4-t5 is longer than t5-t6).
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify Daniel to include output the negative base current for a longer period of time than the positive base current as taught by Takada so that recurrence of the short circuit can be prevented and the formation state of the droplets can be stabilized and occurrence of sputtering can be suppressed (Takada, par.18, lines 5-8). 	

 	For claim 2, Daniel further teaches wherein the sequence of operations further includes outputting the positive base current (411 as shown in fig.4) from the workpiece to the consumable electrode during a second transition period (411 to 409 as shown in fig.4) between the second positive peak period and a second negative peak period of the AC waveform following the second peak period and outputting the negative based current from the consumable electrode to the workpiece during the second transition period after outputting the positive base current  (415 to 417 as shown in fig.4) (par.34, lines 5-20). 
	

For claim 5, Daniel fails to teach for wherein the circuitry is further configured to control the welding power source to change a length of time of the first transition period and the second transition period based on a target current. 
Takada further teaches wherein the circuitry (Tm as shown in fig.9) is further configured to control the welding power source to change a length of time of the first transition period (from t3-t4 a shown in fig.10) and the second transition period (t5-t6 as shown in fig.10) based on a target current (par.111, lines 1-5).
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify Daniel to include to change a length of time as taught Takada so that recurrence of the short circuit can be prevented and the formation state of the droplets can be stabilized and occurrence of sputtering can be suppressed (Takada, par.18, lines 5-8). 	

 	For claim 6, Daniel further teaches wherein the circuitry (116) is further configured to control the welding power source to: alternate between outputting the positive peak current and a first base current  a first number of times during the positive peak period (fig.3a and 3b shows of at section A of repeating number of times during positive peak period), an absolute value of the first base current (407 to 409 as shown in fig.4) being less than the positive peak current (403 to 405 as shown in fig.4), the first number of times based on a target heat input (par.39); and alternate between outputting the negative peak current and a second base current a second number of times during the negative peak period (fig.3a and 3b shows of at section B of repeating number of times during positive peak period), an absolute value of the second base current (411 to 421 as shown in fig.4) being less than an absolute value of the negative peak current (415 to 417 as shown in fig.4), the second number of times based on the target heat input (par.34, lines 5-20).  	For claim 7, Daniel further teaches wherein the first base current (407 to 409 as shown in fig.4) is the positive base current (fig.4), and wherein the second base current (411 to 421 as shown in fig.4) is the negative base current (fig.4) (par.23, lines 1-8).  	For claim 8, Daniel teaches welding method for generating an AC waveform by outputting current between a consumable electrode (E) and a workpiece (W) (abstract)(fig.1-4), the method comprising:  
 	 outputting a positive peak current (403 as shown in fig.4) from the workpiece to the consumable electrode during a first positive peak period (403 to 405 as shown in fig.4) of the AC waveform, wherein a welding droplet is formed at the consumable electrode during the first positive peak period (par.17);  
	outputting a negative peak current (415-417 as shown in fig.4) from the consumable electrode to the workpiece during a negative peak period of the AC waveform following the first positive peak period (403 as shown in fig.4);
 	outputting a negative base current (411’-421 as shown in fig.4) from the consumable electrode to the workpiece during a transition period between the negative peak period (415-417 as shown in fig.4) and a second positive peak period (403-405 as shown in fig.4) of the AC waveform following the negative peak period (415-417 as shown in fig.4), an absolute value of the negative peak current (415-417 as shown in fig.4) being greater than an absolute value of the negative base current (411’-421 as shown in fig.4) (par.34, lines 5-20) (examiner notes that the figure 4 shows the element 412-417 is greater than element 411’-421 as shown in fig.4);  
 	outputting a positive base current (409’ to 401 as shown in fig.4) from the workpiece to the consumable electrode during the transition period, after outputting the negative base current (411’-421 as shown in fig.4), an absolute value of the positive peak current (403-405 as shown in fig.4) being greater than an absolute value of the positive base current (409’-401 as shown in fig.4) (examiner notes that 403-405 is greater than 409’-401 as shown in fig.4) (par.34, lines 5-20), and wherein the circuitry (100 as shown in fig.1) is further configured to control the welding power source (110 as shown in fig.1).

 	

 

    PNG
    media_image1.png
    625
    808
    media_image1.png
    Greyscale
 	Daniel fails to teach wherein a welding droplet is formed at the consumable electrode during the first positive peak period, wherein the welding droplet is transferred from the consumable electrode to the workpiece during the transition period, and to output the negative base current for a longer period of time than the positive base current during the transition period between the negative period and the second positive peak period of the AC waveform.
	Takada teaches, similar welding waveform, wherein a welding droplet is formed at the consumable electrode during the first positive peak period (par.59, lines 1-3, par.135, lines 1-3), wherein the welding droplet is transferred from the consumable electrode to the workpiece during the transition period (par.117, lines 5-10), and to output the negative base current (t4-t5 as shown in fig.10) for a longer period of time than the positive base current (t5-t6 as shown in fig.10) during the transition period between the negative period (Tp as shown in fig.10) and the second positive peak period (t6-t7) of the AC waveform (par.116, lines 3-10) (examiner notes that t4-t5 is longer than t5-t6).
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify Daniel to include output the negative base current for a longer period of time than the positive base current as taught by Takada so that recurrence of the short circuit can be prevented and the formation state of the droplets can be stabilized and occurrence of sputtering can be suppressed (Takada, par.18, lines 5-8).

 	
	For claim 9, Daniel further teaches outputting the positive base current (411 as shown in fig.4) from the workpiece to the consumable electrode during a second transition period (411 to 409 as shown in fig.4) between the second positive peak period and a second negative peak period of the AC waveform following the second peak period and outputting the negative based current from the consumable electrode to the workpiece during the second transition period after outputting the positive base current  (415 to 417 as shown in fig.4) (par.34, lines 5-20). 
For claim 12, Daniel, as modified by Takada, teaches the limitation as discussed except for wherein the circuitry is further configured to control the welding power source to change a length of time of the first transition period and the second transition period based on a target current. 
Takada further teaches wherein the circuitry (Tm as shown in fig.9) is further configured to control the welding power source to change a length of time of the first transition period (from t3-t4 a shown in fig.10) and the second transition period (t5-t6 as shown in fig.10) based on a target current (par.111, lines 1-5).
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify Daniel to include to change a length of time as taught Takada so that recurrence of the short circuit can be prevented and the formation state of the droplets can be stabilized and occurrence of sputtering can be suppressed (Takada, par.18, lines 5-8). 	


 	For claim 13, Daniel further teaches alternating between outputting the positive peak current and a first base current a first number of times during the first positive peak period (fig.3a and 3b shows of at section A of repeating number of times during positive peak period), an absolute value of the first base current (407 to 409 as shown in fig.4) being less than the positive peak current (403 to 405 as shown in fig.4), the first number of times based on a target heat input (par.39); and alternating between outputting the negative peak current and a second base current a second number of times during the negative peak period (fig.3a and 3b shows of at section B of repeating number of times during positive peak period), an absolute value of the second base current (411 to 421 as shown in fig.4) being less than an absolute value of the negative peak current (415 to 417 as shown in fig.4), the second number of times based on the target heat input (par.34 and 39).                   
 	For claim 14, Daniel further teaches wherein the first base current (407 to 409 as shown in fig.4) is the positive base current (fig.4), and wherein the second base current (411 to 421 as shown in fig.4) is the negative base current (fig.4) (par.23).  	For claim 15, Daniel teaches a non-transitory memory device (controller 118 includes memory device as shown in fig.1) having instructions stored thereon that, in response to execution by a processing device (par.19, lines 1-6) (fig.1 and 4), cause the processing device to perform sequence of operations for generating an AC waveform by outputting current between a consumable electrode (E) and a workpiece (W), the operations comprising; outputting a positive peak current (403 as shown in fig.4) from the workpiece (W) to the consumable electrode during a first positive peak period (403 to 405 as shown in fig.4) of the AC waveform (par.34, lines 5-10); 
 	outputting a negative peak current (415 as shown in fig.4) from the consumable electrode to the workpiece during a negative peak period (415 to 417 as shown in fig.4) of the AC waveform following the first positive peak period (407 to 413 as shown in fig.4), 
 	outputting a negative base current (411-421 as shown in fig.4) from the consumable electrode to the workpiece during a transition period between the negative peak period (415 as shown in fig.4) and a second positive peak period (403-405 as shown in fig.4) of the AC waveform following the negative peak period (415 as shown in fig.4), an absolute value of the negative peak current (415 as shown in fig.4) being greater than an absolute value of the negative base current (411 as shown in fig.4) (par.34, lines 5-20) (examiner notes that the figure 4 shows the element 412-417 is greater than element 411’-421 as shown in fig.4);  
 	and outputting a positive base current (409’ to 401 as shown in fig.4) from the workpiece to the consumable electrode during the transition period, after outputting the negative base current (411’-421 as shown in fig.4), an absolute value of the positive peak current (403-405 as shown in fig.4) being greater than an absolute value of the positive base current (409’-401 as shown in fig.4) (examiner notes that 403-405 is greater than 409’-401 as shown in fig.4) (par.34, lines 5-20) and wherein the circuitry (100 as shown in fig.1) is further configured to control the welding power source (110 as shown in fig.1).

 	

 

    PNG
    media_image1.png
    625
    808
    media_image1.png
    Greyscale
 	Daniel fails to teach wherein a welding droplet is formed at the consumable electrode during the first positive peak period, wherein the welding droplet is transferred from the consumable electrode to the workpiece during the transition period, and to output the negative base current for a longer period of time than the positive base current during the transition period between the negative period and the second positive peak period of the AC waveform.
	Takada teaches, similar welding waveform, wherein a welding droplet is formed at the consumable electrode during the first positive peak period (par.59, lines 1-3, par.135, lines 1-3), wherein the welding droplet is transferred from the consumable electrode to the workpiece during the transition period (par.117, lines 5-10), and to output the negative base current (t4-t5 as shown in fig.10) for a longer period of time than the positive base current (t5-t6 as shown in fig.10) during the transition period between the negative period (Tp as shown in fig.10) and the second positive peak period (t6-t7) of the AC waveform (par.116, lines 3-10) (examiner notes that t4-t5 is longer than t5-t6).
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify Daniel to include output the negative base current for a longer period of time than the positive base current as taught by Takada so that recurrence of the short circuit can be prevented and the formation state of the droplets can be stabilized and occurrence of sputtering can be suppressed (Takada, par.18, lines 5-8).	
 	
 	For claim 16, Daniel further teaches wherein the operations further includes outputting the positive base current (411 as shown in fig.4) from the workpiece to the consumable electrode during a second transition period (411 to 409 as shown in fig.4) between the second positive peak period and a second negative peak period of the AC waveform following the second peak period and outputting the negative based current from the consumable electrode to the workpiece during the second transition period after outputting the positive base current  (415 to 417 as shown in fig.4) (par.34, lines 5-20). 

For claim 19, Daniel fails to teach for wherein the circuitry is further configured to control the welding power source to change a length of time of the first transition period and the second transition period based on a target current. 
Takada further teaches wherein the circuitry (Tm as shown in fig.9) is further configured to control the welding power source to change a length of time of the first transition period (from t3-t4 a shown in fig.10) and the second transition period (t5-t6 as shown in fig.10) based on a target current (par.111, lines 1-5).
 	It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify Daniel to include to change a length of time as taught Takada so that recurrence of the short circuit can be prevented and the formation state of the droplets can be stabilized and occurrence of sputtering can be suppressed (Takada, par.18, lines 5-8). 	

 	For claim 20, Daniel further teaches non-transitory memory device further comprising: alternating between outputting the positive peak current and a first base current a first number of times during the positive peak period (fig.3a and 3b shows of at section A of repeating number of times during positive peak period), an absolute value of the first base current being less than the positive peak current, the first number of times based on a target heat input (par.39); and alternating between outputting the negative peak current and a second base current a second number of times during the negative peak period (fig.3a and 3b shows of at section B of repeating number of times during positive peak period), an absolute value of the second base current (411 to 421 as shown in fig.4)  being less than an absolute value of the negative peak current (415 to 417 as shown in fig.4), the second number of times based on the target heat input (par.34 and 39).	

 	For claims 21-23, Daniel further teaches wherein the first positive peak period (403-405 as shown in fig.4) includes one or more positive pulse periods in which the positive peak current is output (fig.4) (par.34, lines 5-20), wherein the negative peak period (415-417 as shown in fig.4) includes one or more negative pulse periods in which the negative peak current is output (fig.4) (par.34, lines 5-20), and wherein a number of the positive pulse periods included in the first positive peak period is equal to a number of the negative pulse periods included in the negative peak period (fig.4) (par.34, lines 5-20). 	
Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al (2014/0263237) in views of Takada et al (2020/0055135) as applied to claims above, and further in view of Peters (2014/0076858).
Daniel, as modified by Takada, teaches all the limitation as previously discussed above except for claims 4, 11 and 18, to output the positive base current for a longer period of time than the negative base current during the second transition period between the second positive peak period and the second negative peak period of the AC waveform.
Peters teaches, similar waveform, to output the positive base current (from 130 to 803 as shown in fig.8) for a longer period of time than the negative base current (from 803 to 151 as shown in fig.8) during the second transition period between the second positive peak period and the second negative peak period of the AC waveform (par.62,lines 5-10) (examiner notes that between 130 and 803 the period of time is longer than the period between 803 to 151 as shown in fig.8).
It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify Daniel to include positive base current for a longer period of time than the negative base current as taught by Peters so that to control the heat input into the weld and utilize the heat increasing current pulses to input any desired or needed heat into the weld to control the weld puddle and penetration as desired (Peters, par.62, lines 15-20).


Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 11-16, and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“to output the negative base current for a longer period of time than the positive base current during the transition period between the negative period and the second positive peak period of the AC waveform” in claims 1, 8 and 15, has been considered but is moot, because the examiner applied new art, Takada et al (2020/0055135) and Peters (2014/0076858), that covers newly claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761   

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761